Title: To Thomas Jefferson from Robert R. Livingston, 2 May 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Paris 2 May 1803
          
          Having just heard of a vessel going from Havre I give you this hasty letter merely to inform you that it is now understood that war is inevitable & that within a few days. Yesterday I presented Mr. Monroe to the first consul at his levee where he publicly declared that the terms demanded by Britain were totally inadmissable. Lord Wetworth did not attend the Levee & this day has asked his pasports. Mr. Monroe has been extreamly sick ever since the third day of his arrival, but within the last three days is so much recruted that he is able to go out. Our affairs you may consider as compleatly finished they are arranged & we shall probably sign tomorrow New Orleans as it now is and as it was when France possessed it and Louisiana are ours and subject to subsequent treaties upon my construction which I think we shall be able to support by the old french carts the river perdigo is our Eastern boundary we have mentioned that this is the construction we put on it so that there will be no deception should we claim it in treating with Spain—You will have a large sum to pay Eleven millions two hundred & fifty thousand dollars besides what is due to our own citizens which, principal & interest, under the restrictions to which we have confined it can not exceed four millions but except for what you pay them you will only create a 6 pr Ct Stock redeemable after fifteen years by instalments. Our creditors will be fully rectified & I trust the acquisition we have made will be satisfactory to our country tho in obtaining it we have exceeded our powers. this is the point to which my unwearied labours have tended ever since I have been here because I forsaw that anything short of this would be insufficient to save us at some future day from rivalry & that the fine country above the Akransa in the hands of England or france with the favorable terms they might hold out to settlers could not fail to depopulate our western territory—It is now in your power to open or shut the door & at all events Bet settlers will be citizens & not enemies. At my arrival I found strong prejudices against both our nation, & government, & the most exagerated opinion of the importance of Louisiana. I have been happy enough to change the sentiment with respect to both or rather as it regards the first we owe it to your wise & prudent measures & to the pictures your messages have drawn of the prosperity of our country. At present be assured that we stand here not only with this government, but with those of other nations as a very high and respectable friend, the spirited conduct of all parties on the subject of New Orleans has also had a good effect. Mr King writes me that he will go the middle of the month, having stayed at my request to see the turn things might take—We shall loose in him a very able minister & one particularly useful as he is a favorite of the King & much in the confidence of the present ministers. the difference of our political sentiments has not prevented a cordial cooperation in our measures where necessary.
          I flatter myself that in the course of two days Mr Monroe & myself (who have happily agreed in every point) will be able to send the treaties & our joint letter to the secretary of State—as this may reach you earlier you may consider this information as sufficiently authentic to justify your calling together the senate. I am
          Dear Sir with the most respectful consideration Your Most Obt hum: Servt
          
            R R Livingston
          
        